Citation Nr: 1606729	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to June 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from August 2009 and November 2013 rating decisions.

In August 2009, the RO, inter alia, denied service connection for heart disease and bilateral hearing loss.  A notice of disagreement (NOD) was filed in September 2009.  The RO issued a statement of the case (SOC) in February 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) the following month.  Supplemental SOCs (SSOCs) were issued in November 2011, January 2012, May 2013 and December 2014.

In November 2013, the RO denied a TDIU.  The Veteran filed an NOD in March 2014, the RO issued an SOC in May 2015, and the Veteran filed a substantive appeal in October 2014.  An SSOC was issued in January 2012.

In October 2012, March 2014, and April 2015 the Board remanded these matters for additional development. 

In June 2014, the Veteran withdrew his request for a videoconference hearing before the Board in writing.  See 38 C.F.R. § 20.704(e) (2015).

This appeal is now being processed utilizing the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless, electronic claims processing systems. 

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As regards the claim for service connection for heart disease, in its April 2015 remand the Board instructed the AOJ to obtain from the VA examiner who performed a November 2014 VA heart conditions examination an addendum opinion addressing the Veteran's possible diagnosis of coronary artery disease and its relation to service, to include his conceded exposure to herbicides.  An addendum opinion from the examiner was obtained in June 2015.

In the remand, the Board also directed the AOJ to obtain from the audiologist who evaluated the Veteran in June 2014 an addendum opinion addressing the relationship, if any, between the Veteran's bilateral hearing loss and any in-service noise exposure.  An addendum opinion from the audiologist was obtained in June 2015. 

The AOJ was instructed, once the addendum opinions were obtained, to readjudicate the service connection claim, and the intertwined TDIU claim based on all evidence of record,  and, if the claims remained denied, to issue an SSOC..  The record does not document that the AOJ readjudicated the matters on appeal.  Moreover, in a December 2015 informal hearing presentation, the Veteran's representative indicated that the Veteran had not withdrawn his appeal with respect to either claim for service connection.. 

Under these circumstances, the Board must remand these matters to the AOJ for consideration of the newly received evidence, in the first instance, and for issuance of a SSOC reflecting such consideration.  Stegall, supra.  See also 38 C.F.R. § 20.1304(c) (2015); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior to reajudicating the claims on appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA recorda.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted, prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection and for a TDIU on appeal in light of all pertinent evidence (to include the June 2015 addendum opinions from the VA physician and VA audiologist and all other evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

5.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that reflects full consideration of the above-noted evidence, and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




